Case 8:19-cv-02005-JLS-DFM Document 16 Filed 05/26/20 Page 1 of 1 Page ID #:94



   1

   2                                                                     JS-6
   3

   4

   5

   6

   7

   8

   9
  10                         UNITED STATES DISTRICT COURT
  11        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  12

  13 JIBIN GAO, individual,                        Case No.: 8:19-cv-02005-JLS-DFM
  14                Plaintiff,                     ORDER RE. JOINT STIPULATION
                                                   TO DISMISS CASE WITH
  15         vs.                                   PREJUDICE
  16 JAGUAR LAND ROVER NORTH

  17 AMERICA, LLC, and DOES 1 through
       10, inclusive,
  18
                    Defendants.
  19

  20

  21         Based on the stipulation of the parties and good cause appearing therefor, it is
  22 hereby ordered that the stipulation is approved. The entire action, including all

  23 claims stated herein against all parties, is hereby dismissed with prejudice.

  24

  25 Dated: 05/26/2020                                JOSEPHINE
                                                    _____         L. STATON
                                                          _______________________
  26                                                Hon. Josephine L. Staton
  27                                                Judge, United States District Court
  28


                                              ORDER
